Exhibit 10.6
 
[ex10v.jpg]
 

Principal Loan Date Maturity  Bank/App Loan No  Account Officer       092    
J2KX7
References in the shaded area are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.

 

     Borrower: CTD HOLDINGS, INC. (TIN: 59-3029743)  Lender:   REGIONS SANK  
14120 NW 126TH TE    201 MILAN PARKWAY   ALACHUA, FL 32615   BIRMINGHAM, AL
35211              Guarantor:  CYCLODEXTRIN TECHNOGIES DEVELOPMENT, INC.      
(TIN: 59-3657699)
14120 NW 126TH TERRACE
ALACHUA, FL 32615
           

 
CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE. For good and valuable
consideration. Guarantor absolutely and unconditionally guarantees tell and
punctual payment and satisfaction of the Indebtedness of Borrower to Lender, and
the performance and discharge 07 all Borrower's obligations under the Note and
the Related Documents. This is a guaranty or payment and performance and not or
collection, so Lender can enforce this Guaranty against Guarantor even when
Lender has not exhausted Lenders remedies against anyone else obligated to pay
the Indebtedness or against any collateral securing the Indebtedness, this
Guaranty or any other guaranty of the Indebtedness. Guarantor will make any
payments to Lender or its order, on demand. in legal tender of the United States
of America, in same-day Rinds, without set-off or deduction or counterclaim, and
will otherwise perform Borrowers obligations under the Note and Related
Documents. Under this Guaranty. Guarantors liability is unlimited and Guarantors
obligations are continuing.
 
INDEBTEDNESS. The word "Indebtedness° as used in this Guaranty means all of the
principal amount outstanding from time to time and at any one or more times,
accrued unpaid interest thereon and all collection costs and legal expenses
related thereto permitted by law, reasonable attorneys' fees, arising nom any
and all debts, liabilities and obligations of every nature or form, now existing
or hereafter arising or acquired, that Borrower individually or collectively or
interchangeably with others, owes or will owe Lender. "Indebtedness' includes,
without limitation, loans, advances, debts, overdraft indebtedness, credit card
indebtedness, lease obligations, liabilities and obligations under any interest
rate protection agreements or foreign currency exchange agreements or commodity
price protection agreements. other obligations, and liabilities or Borrower, and
any present or future tudgments against Borrower. future advances, loans or
transactions that renew, extend, modify, refinance. consolidate or substitute
these debts, liabilities and obligations whether: voluntarily or involuntarily
incurred; due or to become due by their terms or acceleration; absolute or
contingent; liquidated or unliquidated; determined or undetermined; direct or
indirect; primary or secondary in nature or arising tram a guaranty or surety;
secured or unsecured: mint or several or total and several; evidenced by a
negotiable or non-negotiable instrument or writing; originated by Lender or
another or owners; barred or unenforceable against Borrower tor any reason
whatsoever; for any transactions that may be voidable for any reason (such as
!Nancy. insanity, ultra mores or otherwise); and originated then reduced or
extinguished and then afterwards increased or reinstated.
 
if Lender presently holds one or more guaranties, or hereafter receives
additional guaranties tram Guarantor, Lender's rights under alt guaranties shall
be cumulative. This Guaranty shall not (unless specifically provided below to
the contrary) affect or invalidate any such other guaranties. Guarantor's
liability will be Guarantor's aggregate liability under the terms of this
Guaranty and any such other unterminated guaranties.
 
CONTINUING GUARANTY. THIS IS A "CONTINUING GUARANTY' UNDER WHICH GUARANTOR
AGREES TO GUARANTEE THE FULL AND PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION
OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR HEREAFTER ARISING OR
ACQUIRED, ON AN OPEN AND CONTINUING BASIS. ACCORDINGLY, ANY PAYMENTS MADE ON THE
INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR'S OBLIGATIONS AND
LIABILITY UNDER THIS GUARANTY FOR ANY REMAINING AND SUCCEEDING INDEBTEDNESS EVEN
WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO BALANCE FROM TIME
TO TIME.
 
DURATION OF GUARANTY. This Guaranty will take effect when received by Lender
without the necessity of any acceptance by Lender, or any notice to Guarantor or
to Borrower, and will continue in lull force until all the Indebtedness incurred
or contracted before receipt by Lender of any notice of revocation shall have
been wily and finally paid and satisfied and all of Guarantors other obligations
under this Guaranty shall have been performed in cull. If Guarantor elects to
revoke this Guaranty, Guarantor may only do so in writing. Guarantor's written
notice of revocation must be mailed to Lender, by certified mail, at Lender's
address listed above or such other place as Lender may designate in writing.
Written revocation of this Guaranty will apply only to new Indebtedness created
after actual receipt by Lender of Guarantor's written revocation. For this
purpose and without limitation, the term "new Indebtedness" does not include the
Indebtedness which at the time or notice of revocation is contingent,
unliquidated, undetermined or not due and which later becomes absolute,
liquidated, determined or due. For this purpose and without limitation, "new
Indebtedness" does not include all or part or the Indebtedness that is: Incurred
by Borrower prior to revocation; incurred under a commitment that became binding
before revocation; any renewals, extensions, substitutions, and modifications or
the Indebtedness. This Guaranty shall bind Guarantor's estate as to the
Indebtedness created both before and after Guarantor's death or incapacity,
regardless of Lender's actual notice of Guarantors death. Subject to the
foregoing, Guarantor's executor or administrator or other legal representative
may terminate this Guaranty in the same manner in. which Guarantor might have
terminated it and with the same effect. Release or any other guarantor or
termination of any other guaranty of the Indebtedness shall not affect the
liability of Guarantor under this Guaranty. A revocation Lender receives from
any one or more Guarantors shall not affect the liability at any remaining
Guarantors under this Guaranty. It Is anticipated that fluctuations may occur in
the aggregate amount of the Indebtedness covered by this Guaranty, and Guarantor
specifically acknowledges and agrees that reductions in the amount of the
Indebtedness, even to zero dollars ($0.00), shall not constitute a termination
of this Guaranty. This Guaranty is binding upon Guarantor and Guarantor's heirs,
successors and assigns so long as any of the Indebtedness remains unpaid and
even though the Indebtedness may from time to time be zero dollars ($0.00).
 
 
 

--------------------------------------------------------------------------------

 
 
COMMERCIAL GUARANTY

Loan No: 25802246290001473297  (Continued) Page 2

--------------------------------------------------------------------------------

 
GUARANTOR'S AUTHORIZATION TO LENDER Guarantor authorizes Lender, either before
or after any revocation hereof, without notice or demand and without lessening
Guarantor's liability under this Guaranty, from time to time: (A) prior to
revocation as set forth above, to make one or more additional secured or
unsecured loans to Borrower, to lease equipment or other goods to Borrower, or
otherwise to extend additional credit to Borrower; (B) to alter, compromise,
renew, extend, accelerate, or otherwise change one or more times the time for
payment or other terms of the Indebtedness or any part of the Indebtedness,
including increases and decreases of the rate of interest on the Indebtedness;
extensions may be repeated and may be tor longer than the original loan term;
(C) to take and hold security for the payment of this Guaranty or the
indebtedness, and exchange, enforce, waive, subordinate, fail or decide not to
perfect, and release any such security, with or without the substitution of new
collateral; 11D) to release, substitute, agree not to sue, or deal with any one
or more of Borrower's sureties, endorsers, or other guarantors on any terms or
in any manner Lender may choose: (E) to determine how, when and what application
or payments and credits shall be made on the Indebtedness; (F) to apply such
security and (area the order or manner at sale thereof, including without
limitation, any nonjudicial sale permitted by the terms of the controlling
security agreement or deed of trust, as Lender in its discretion may determine;
(D) to sell, transfer. assign or grant participations in all or any part of the
Indebtedness; and (H) to assign or transfer this Guaranty in whole or in part.
 
GUARANTOR'S REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to
Lender that (A) no representations or agreements of any kind have been made to
Guarantor which would limit or qualify m any way the terms of this Guaranty; (B)
this Guaranty is executed at Borrower's request and not at the request of
Lender; (C) Guarantor has Cull power, right and authority to enter into this
Guaranty; (D) the provisions of this Guaranty do not conflict with or result in
a default under any agreement or other instrument binding upon Guarantor and do
not result in a violation of any law, regulation, court decree or order
applicable to Guarantor; (E) Guarantor has not and will not, without the prier
written consent of Lender, sell, lease, assign, encumber, hypothecate, transfer,
or otherwise dispose of all or substantially all of Guarantor's assets, or any
interest therein; (F) upon Lender's request, Guarantor will provide to Lender
financial and credit Information in form acceptable to Lender, and all such
financial information which currently has been, and all future financial
information which will be provided to Lender is and will be true and correct in
all material respects and fairly present Guarantor's financial condition as of
the dates the financial information is provided: (G) no material adverse change
has occurred in Guarantor's financial condition since the date of the most
recent financial statements provided to Lancer and no event has occurred which
may materiallv adversely affect Guarantor's financial condition; (H) no
litigation, claim, investigation, administrative proceeding or similar action
(including those for unpaid taxes) against Guarantor is pending or threatened;
(I) Lender has made no representation to Guarantor as to the creditworthiness of
Borrower; and (J) Guarantor has established adequate means of obtaining from
Borrower on a continuing basis information regarding Borrower's financial
condition. Guarantor agrees to keep adequately informed from such means or any
facts, events, or circumstances which might in any way affect Guarantor's risks
under this Guaranty, and Guarantor leather agrees that, absent a request for
information. Lender shall have no obligation to disclose to Guarantor any
information or documents acquired by Lender in the course of its relationship
with Borrower.
 
GUARANTOR'S WAIVERS. Except as prohibited by applicable law, Guarantor waives
any right to require Lender (A) to continue lending money or to extend other
credit to Borrower, (B) to make any presentment, protest, demand, or notice of
any kind, including notice of any nonpayment of the Indebtedness or or any
nonpayment related to any collateral, or notice or any action or nonaction on
the part of Borrower, Lender, any surety, endorser, or other guarantor in
connection with the Indebtedness or in connection with the creation or new or
additional loans or obligations; (C) to resort for payment or to proceed
directly or at once against any person, including Borrower or any other
guarantor; (D) to proceed directly against or exhaust any collateral held by
Lender tram Borrower, any other guarantor, or any other person; (E) to pursue
any other remedy within Lenders power: or (Ft to commit any act or omission or
any kind, or at any time, with respect to any matter whatsoever.
 
Guarantor also waives any and all rights or defenses based on suretyship or
impairment at collateral including, but not limited to, any rights or defenses
arising by reason of (A) any one action" or "anti-deficiency" law or any other
law which may prevent Lender tram bringing any action. including a claim for
deficiency, against Guarantor, before or after Lender's commencement or
Completion of any foreclosure action. either judicially or by exercise of a
power of sale; (B) any election ce remedies by Lender which destroys or
otherwise adversely affects Guarantor's subrogation rights or Guarantor's rights
to proceed against Borrower tor reimbursement, including without limitation, any
loss of rights Guarantor may suffer by reason of any law limiting. qualifying,
ar discharging the Indebtedness; (C) any disability or other defense or
Borrower, of any other guarantor, or of any other person, or by reason of the
cessation of Borrower's liability from any cause whatsoever, other than payment
in full in legal tender, of the Indebtedness; (D) any right to claim discharge
or the Indebtedness on the oasis of uniustified impairment of any collateral for
the Indebtedness: (Et any statute of limitations, if at any time any action or
suit brought by Lender against Guarantor is commenced, there is outstanding
Indebtedness which is not barred by any applicable statute of limitations; or
(F) any defenses given to guarantors at law or in equity other than actual
payment and performance of the Indebtedness. if payment is made by Borrower,
whether voluntarily or otherwise, or by any third party, on the Indebtedness and
thereafter Lender is Torok to remit the amount of that payment to Borrowers
trustee in bankruptcy or to any similar person under any federal or state
bankruptcy law or law for the relict of debtors, the indebtedness shall be
considered unpaid for the purpose of the enforcement of this Guaranty.
 
Guarantor further waives and agrees not to assert or claim at any time any
deductions to the amount guaranteed under this Guaranty for any claim of setoff,
counterclaim, counter demand, recoupment or similar right, whether such claim,
demand or right may be asserted by the Borrower, the Guarantor, or both.
 
GUARANTOR'S UNDERSTANDING WITH RESPECT TO WAIVERS. Guarantor warrants and agrees
that each of the waivers set forth above is made with Guarantor's cull knowledge
of its significance and consequences and that, under the circumstances, the
waivers are reasonable and not contrary to public policy or law. If any such
waiver is determined to be contrary to any applicable law or public policy, such
waiver shall be effective only to the extent permitted by law or public policy.
 
SUBORDINATION OF BORROWER'S DEBTS TO GUARANTOR. Guarantor agrees that the
Indebtedness, whether now existing or hereafter created, shall be superior to
any claim that Guarantor may now have or hereafter acquire against Borrower,
whether or not Borrower becomes insolvent. Guarantor hereby expressly
subordinates any claim Guarantor may have against Borrower, upon any account
whatsoever, to any claim that Lender may now or hereafter have against Borrower.
In the event of insolvency and consequent liquidation of the assets of Borrower,
through bankruptcy, by en assignment for the benefit at creditors, by voluntary
liquidation, or otherwise, the assets of Borrower applicable to the payment of
the claims of both Lender and Guarantor shall be paid to Lender and shall be
first applied by Lender to the Indebtedness. Guarantor does hereby assign to
Lender all claims which it may have or acquire against Borrower or against any
assignee or trustee in bankruptcy of Borrower; provided however, that such
assignment shall be effective only tor the purpose at assuring to Lender full
payment In legal tender of the Indebtedness. If Lender so requests, any notes or
credit agreements now or hereafter evidencing any debts or obligations of
Borrower to Guarantor shall be marked with a legend that the same are Subject to
this Guaranty and shall be delivered to Lender. Guarantor agrees, and Lender is
hereby authorized, in the name of Guarantor, from time to time to file financing
statements and continuation statements and to execute documents and to take such
other actions as Lender deems necessary or appropriate to perfect, preserve and
enforce its rights under this Guaranty.
 
CEA EXCLUSION. Notwithstanding the foregoing, the term "Indebtedness" as used
herein shall not include any obligation arising under any swap- (as such term is
defined in the U.S. Commodity Exchange Act, as in effect from time to time, and
the official rules and regulations promulgated thereunder (collectively, the
"CEA" to the extent that the guaranty of such swap obligation by Guarantor would
be impermissible or illegal under the CEA.
 
 
 

--------------------------------------------------------------------------------

 
 
COMMERCIAL GUARANTY

Loan No: 25802246290001473297  (Continued) Page 3

--------------------------------------------------------------------------------

 
MISCELLANEOUS PROVISIONS. The bellowing miscellaneous provisions are a part of
this Guaranty:
 
Amendments. This Guaranty, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Guaranty. No alteration of or amendment to this Guaranty shall be effective
unless given in writing and signed by the party or parties sought to be charged
or bound by the alteration or amendment.
 
Attorneys' Fees; Expenses. Guarantor agrees to pay upon demand all of Lenders
costs and expenses, including Lender's reasonable attorneys' tees and Lender's
legal expenses, incurred in connection with the inforcement or this Guaranty.
Lender may hire or pay someone else to help inforce this Guaranty, and Guarantor
shall pay the costs and expenses of such enforcement Costs and expenses include
Lender's reasonable attorneys' fees and legal expenses whether or not there is a
lawsuit, including reasonable attorneys' fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), appeals, and any anticipated poseiudgrnent collection services.
Guarantor also shall pay all court costs and such additional fees as may be
directed by the court.
 
Caption Headings. Caption headings in this Guaranty are for convenience purposes
only and are not to be used to interpret or define the provisions of this
Guaranty.
 
Governing Law_ This Guaranty will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Florida without regard to its conflicts of law provisions.
 
Integration. Guarantor further agrees that Guarantor has read and fully
understands the terms of this Guaranty; Guarantor has had the opportunity to be
advised by Guarantor's attorney with respect to this Guaranty; the Guaranty
fully reflects Guarantor's intentions and parol evidence is not required to
interpret the terms of this Guaranty. Guarantor hereby Indemnifies and holds
Lender harmless from all losses, claims, damages. and costs (including Lender's
attorneys' fees suffered or incurred by Lender as a result of any breach by
Guarantor of the warranties, representations and agreements of this paragraph.
 
Interpretation. In all cases where there is more than one Borrower or Guarantor,
then all words used in this Guaranty in the singular seal! be deemed to have
been used in the plural where the context and construction so require; and where
there is more than one Borrower named in this Guaranty or when this Guaranty is
executed by more than one Guarantor, the words "Borrower" and "Guarantor"
respectively shall mean all and any one or more at them. The words "Guarantor,"
"Borrower," and "Lender" include the heirs, successors, assigns, and transferees
or each of them. If a court finds that any provision of this Guaranty Is not
valid or should not be inforcect, that tact by itself will not mean that the
rest of this Guaranty will not be valid or emceed. Therefore, a court will
enforce the rest of the provisions or this Guaranty even if a provision of this
Guaranty may be bound to be invalid or unenforceable, If any one or more of
Borrower or Guarantor are corporations, partnerships, limited liability
companies, or similar entities, it Is not necessary for Lender to inquire into
the powers of Borrower or Guarantor or of the officers, directors, partners,
managers, or other agents acting or purporting to act on their behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed under this Guaranty.
 
Notices. Any notice required to be given under this Guaranty shall be given in
writing. and, except tor revocation notices by Guarantor, shall be effective
when actually delivered, when actually received by telefacsimile (unless
otherwise required by law), when deposited with a nationally recognized
overnight courier, or. if mailed, when deposited in the United States mail, as
first class, certified or registered mail postage prepaid, directed to the
addresses shown near the beginning of this Guaranty. All revocation notices by
Guarantor shall be in writing and shall be effective upon delivery to Lender as
provided in the section of this Guaranty entitled "DURATION OF GUARANTY." Any
party may change its address for notices under this Guaranty by giving written
notice to the other parties, specifying that the purpose of the notice is to
change the party's address. For notice purposes, Guarantor agrees to keep Lender
informed at all times of Guarantor's current address. Unless otherwise provided
or required by law, If there is more than one Guarantor, any notice given by
Lender to any Guarantor is deemed to be notice given to all Guarantors.
 
No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Guaranty unless such waiver is given in wilting and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other rignt. A waiver by Lender or a provision of
this Guaranty shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
or this Guaranty. No prior waiver by Lender, nor any course or dealing between
Lender and Guarantor, shall constitute a waiver at any of Lender's rights or of
any of Guarantor's obligations as to any future transactions.

 
 
 

--------------------------------------------------------------------------------

 
 
COMMERCIAL GUARANTY

Loan No: 25802246290001473297  (Continued) Page 4

--------------------------------------------------------------------------------

 
Whenever the consent of Lender is required under this Guaranty, the granting of
such consent by Lender in any instance shall not constitute continuing consent
to subsequent instances where such consent is required and in all cases such
consent may be granted or withheld in the sole discretion of Lender.
 
Successors and Assigns. Subject to any limitations stated in this Guaranty on
transfer of Guarantor's interest, this Guaranty shall be binding upon and inure
to the benefit of the parties, their successors and assigns.
 
Waive Jury. Lender and Guarantor hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Guarantor
against the other.
 
DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Guaranty. Unless specifically stated to the contrary,
all references to dollar amounts shall mean amounts in lawful money of the
United States of America. Words and terms used in the singular shall include the
plural, and the plural shall include the singular, as the context may require.
Words and terms not otherwise defined in this Guaranty shall have the meanings
attributed to such terms In the Uniform Commercial Code:
 
Borrower. The word "Borrower" means CTD HOLDINGS, INC. and includes'all
co-signers and co-makers signing the Note and all their successors and assigns.
 
Guarantor. The word "Guarantor" means everyone signing this Guaranty, including
without limitation CYCLODEXTRIN TECHNOLOGIES DEVELOPMENT, INC., and in each
case, any signer's successors and assigns.
 
Guaranty. The word "Guaranty" means this guaranty from Guarantor to Lender.
 
Indebtedness. The word "Indebtedness" means Borrower's indebtedness to Lender as
more particularly described In this Guaranty.
 
Lender. The word "Lender" means REGIONS BANK, its successors and assigns.
 
Note. The word "Note" means and includes without limitation all of Borrower's
promissory notes and/or credit agreements evidencing Borrower's loan obligations
in favor of Lender, together with all renewals of, extensions ot, modifications
ot, refinancing's or, consolidations of and substitutions tor promissory notes
or credit agreements.
 
Related Documents. The words 'Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.
 
EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS
GUARANTY AND AGREES TO ITS TERMS. IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT
THIS GUARANTY IS EFFECTIVE UPON GUARANTOR'S EXECUTION AND DELIVERY OF THIS
GUARANTY TO LENDER AND THAT THE GUARANTY WILL CONTINUE UNTIL TERMINATED IN THE
MANNER SET FORTH IN THE SECTION TITLED "DURATION OF GUARANTY". NO FORMAL
ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY EFFECTIVE. THIS GUARANTY
IS DATED JULY 17, 2013.
 
GUARANTOR:
 

CYCLODEXTRIN TECHNOLOGIES DEVELOPMENT, INC.             By:    /s/ George Lawson
Fails      
GEORGE LAWSON FAILS, President of 
CYCLODEXTRIN TECHNOLOGIES DEVELOPMENT, INC.
 
 

LASER PRO Lending, Ver. 13. 1.0.004 Corp Harland Financial Solutions, Inc. 1997,
2013. All Rights Reserved. ● FLAAL KACFLPLE 20 FC TR-671402 PR-8811
 
 

--------------------------------------------------------------------------------